Note. The Court have considered, that the right of review is derived entirely from, and must be regulated in extent by the statute.
Section 3. of the judiciary act provides, that in all civil causes, originally commenced before the County Court, either party shall have liberty to appeal from the judgment of said Court unto the first stated session of the Supreme Court of Judicature then next *272to be holden within and for the same County ; or once and no more, to review his cause at the next stated session of the same County Court, and either party shall have liberty to review his cause at the next stated or adjourned session of the Supreme Court in the same County.
Here the only cases where the right of review is given by the statute in the Supreme Court, are in such civil causes as were originally commenced before the County Court. This Court having original jurisdiction of writs of error, they are not within the purview of the statute....Reporter.